Citation Nr: 1226950	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO. 05-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder.

2. Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2006, and a transcript of the hearing is of record.

In a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection for degenerative joint disease of the thoracolumbar spine and assigned a 10 percent evaluation, effective February 1, 2002; granted service connection for gastroesophageal reflux disease (GERD) and assigned a noncompensable evaluation, effective February 1, 2002; granted service connection for right elbow strain and assigned a noncompensable evaluation, effective February 1, 2002; and granted service connection for a scar on the right vulva, status post biopsy, and assigned a noncompensable evaluation, effective February 1, 2002. 

The actions constituted full grants of the benefits sought, and the claims of service connection for an upper back disability, right elbow disability, GERD, and a gynecological disability are no longer pending appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

VA has received additional private medical evidence after issuance of the most recent supplemental statement of the case in May 2012. This newly received evidence pertains to the claims for service connection for right and left shoulder disorders; however it consists of medical evidence duplicative of what was in the claims file at the time of issuance of the May 2012 supplemental statement of the case. Since this evidence is duplicative of other evidence of record, referral to the RO for initial consideration is not warranted. 38 C.F.R. §§ 19.37, 20.1304 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's right shoulder disorder is not etiologically related to service.

2. The Veteran's left shoulder disorder is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disorder have not been met. 38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

2. The criteria for service connection for a left shoulder disorder have not been met. 38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

This claim involves a rebuilt claims file. When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist. In such circumstances, VA also has a heightened duty "to consider the applicability of the benefit-of-the-doubt rule, to assist the claimant in developing the claim, and to explain its decision..." Cromer v. Nicholson, 19 Vet.App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet.App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991). 

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer, 19 Vet.App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

A March 2007 Board remand referenced review of the service treatment records and a VA physician referred to service treatment records in an August 2008 VA rheumatology examination report. However, the claims file, including the Veteran's service treatment records, were lost during the course of the appeal.

Attempts by the RO to rebuild the claims file have been futile. In August 2009, the RO conducted a thorough search of VA regional offices and was unable to locate the Veteran's claims file. Additionally, in August and September 2009, the Veteran was informed that the claims file was being rebuilt and she was requested to submit any pertinent information in her possession. In March 2011, she submitted copies of service treatment records to the RO.

In May 2011, the AMC requested the Veteran's service treatment records from VA's Records Management Center (RMC). The following week, the RMC indicated that it had conducted several searches of its facility and was unable to locate the missing service treatment records. 

According to a March 2007 Board remand, a letter was sent to the Veteran in November 2002, prior to adjudication of the claims, which informed her of the requirements to establish entitlement to service connection. Following the March 2007 remand, a June 2007 letter was sent to the Veteran and explained the evidence necessary to substantiate the Veteran's service connection claims and informed her of her and VA's respective duties for obtaining evidence. She was also advised of the manner in which effective dates and disability ratings are assigned. Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

The duty to assist the Veteran has been satisfied in this case. All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any other outstanding post-service records that are pertinent to the issue currently on appeal. 

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet.App. 79 (2006). In this case, the Veteran was afforded a VA rheumatology examination in August 2008 and a VA joints examination in April 2011.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). As discussed below, the Board finds that the January 2011 VA medical opinions obtained in this case is adequate, as it is predicated on a full reading of the available medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a statement of the case and supplemental statement of the case, which informed them of the laws and regulations relevant to the Veteran's claims. The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and, he did, in fact, participate. Washington v. Nicholson, 21 Vet.App. 191 (2007). For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Therefore, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Merits of the Claims

The Veteran contends that her claimed bilateral shoulder disorders are the residual results of an in-service slip and fall during a road march. As the preponderance of the evidence is against finding a nexus between the Veteran's bilateral shoulder disorders and service, the Veteran's claim is denied.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

February 1996 service treatment notes documented the Veteran's complaints of left knee pain following a slip on ice while marching. She reported that she landed on her knees. There was no mention of shoulder pain at that time.

September 1996 service treatment notes include complaints of left arm pain. The examiner noted that the Veteran's left shoulder range of motion was diffusely decreased. The Veteran was very hesitant and would not allow the examiner to test passive range of motion. There was significant tenderness to palpation over the trapezius and tricep. She denied a specific trauma and she denied a past history of extremity injury. An X-ray revealed negative findings. The diagnosis was left arm pain and strain of the trapezius or rotator cuff. 

May and June 2002 private chiropractic treatment notes signed by Benjamin Mitchell, D.C., documented the Veteran's complaints of pain in the upper back. He noted hypertonicity in the trapezius and rhomboid muscles, and treated the Veteran with adjustments to the thoracic and cervical vertebrae.

Private treatment notes, dated from October 2005 to December 2005, and signed by Russell J. Glassman, M.D., documented the Veteran's complaints of shoulder pain.

During an April 2006 videoconference hearing, the Veteran testified that during service was treated for stiffness and pain in her shoulders on four occasions. She denied the existence of any event that caused her shoulders to hurt, and stated that they "just started hurting." She reported that she had not had cortisone shots in her shoulders since service.

In a November 2007 private orthopedic treatment note, Darrell K. Scales, M.D., noted that the Veteran was being treated for right shoulder pain with physical therapy. X-rays of the right shoulder showed some ossification in the insertional area of the acromioclavicular (AC) ligament. She was treated with a right shoulder steroid injection to the subacromial bursal area. Notes dated in December 2007 revealed complaints of continued right shoulder pain to the posterior trapezial area and to the medial aspect of the scapula.

During an August 2008 VA rheumatology examination, the Veteran reported that she slipped on ice during a march in the 1990s. She reported that she was treated, in part, for right shoulder pain at a medical clinic during service. She indicated that she continued to have pain in her shoulders while working at the Pentagon from 1998 to 2001. She stated that she went through therapy and received a steroid shot in her right shoulder at that time. She continued to have shoulder pain since her retirement. 

In the August 2008 VA examination report, the examining physician noted that service treatment records revealed the Veteran was treated for "shoulder strain" and X-rays were normal. She reported there was no mention of swollen or inflamed joints, rheumatoid arthritis, or inflammatory arthritis in the service treatment records.

August 2008 x-rays showed mild generalized bony demineralization, but otherwise negative views of the bilateral shoulders. 

In an October 2008 private treatment note signed by Cynthia Lawrence-Elliott, M.D., the Veteran reported that during 1996 road march fall, she injured her shoulders. She stated that she had intermittent shoulder pain since that time. On examination, the Veteran had pain and tenderness and decreased range of motion in her right shoulder. The diagnoses included multiple joint pain. 

The Veteran continued to complain of right shoulder pain in subsequent treatment notes signed by Dr. Lawrence-Elliott dated from December 2008 to July 2009.

During an April 2011 VA joints examination, the Veteran reported she had chronic bilateral shoulder pain which began after she fell on ice in the late 1980s or early 1990s. She stated that she was treated in service for her shoulder pain. She had intermittent episodes of pain in both shoulders daily. An X-ray of the right shoulder showed a degenerative change affecting the acromioclavicular and glenohumeral articulations. An X-ray of the left shoulder showed no acute fractures or sublucation and no significant arthropathic changes. The diagnosis was minimal degenerative change affecting the right shoulder. The examining physician opined that it was not likely that the Veteran's bilateral shoulder strain was related to service. She noted that service treatment records showed treatment for the right shoulder on one occasion during her service and an X-ray was negative at that time. There were no subsequent service treatment notes that indicated any residual deficits. She also opined that the bilateral shoulder strain was not likely caused by or related to her service-connected bilateral knee disability because there was no causational link between her bilateral knee disability and bilateral shoulder strain.

In a February 2012 statement, Todd N. Tran, D.C., indicated that he treated the Veteran for bilateral shoulder pain.

The April 2011 VA examination is highly probative. It is factually informed, and clarifies the essential issue in this matter. The examiner reviewed the claims file and provided "sufficient detail" supporting the diagnosis and her opinion that it was not likely that the Veteran's claimed bilateral shoulder disorders were incurred in or caused by the claimed in-service injury, event, or illness. She provided a description of the Veteran's current bilateral shoulder symptoms and history. She also specifically addressed the fact that the Veteran was treated in service for right shoulder pain on one occasion and X-rays showed negative findings. She noted that there were no subsequent manifestations of a bilateral shoulder disorder.  

Additionally, with respect to the left shoulder, the VA examiner provided no diagnosis after an X-ray revealed negative findings. 

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of her personal knowledge, she is not competent to establish that which would require specialized knowledge or training. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that she has specialized education, training, or experience that would qualify her to provide an opinion on this matter. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and her opinion as to the etiology of her claimed bilateral shoulder disorder is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Veteran's reported history of continued symptomatology since her in-service slip and fall is not credible. The Veteran did not have any complaints or findings relating to her shoulders at the time of the documented fall. Service treatment notes dated in February 1996 include complaints of knee pain, but she did not mention shoulder pain. While she complained of right shoulder pain in September 1996, an X-ray showed negative findings and there was no evidence of subsequent treatment for right or left shoulder pain. 

The Veteran presented evidence adverse to her claim that she injured her shoulders during the February 1996 slip and fall. During an April 2006 videoconference hearing, the Veteran denied the existence of any event that caused her shoulders to hurt, and stated that they "just started hurting." 

In addition to the lack of evidence showing that her claimed bilateral shoulder disorder manifested during service, the evidence of record does not link any current diagnosis to the Veteran's military service. While the April 2011 VA examiner determined there was no evidence of any disorder pertaining to the Veteran's left shoulder, she noted there were arthritic changes in the Veteran's right shoulder. However, she opined that the right shoulder disorder was not related to any event or incident in service. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet.App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). Therefore, the Veteran does not currently have a right or left shoulder disorder that began in service or that are otherwise causally or etiologically related to her military service.  

The clear preponderance of the evidence is against a finding that the Veteran's claimed right and left shoulder disorders are related to any incident of active military service; the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).




(CONTINUED ON NEXT PAGE)











ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


